Citation Nr: 0714851	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-25 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for  right 
hand disability.

2.  Entitlement to service connection for a left hand or 
finger disability.

3.  Entitlement to service connection for a thoracic back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1994. 

Service connection is now in effect for degenerative joint 
disease, cervical spine, rated as 20 percent disabling; 
residuals, right knee injury, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; retropatellar 
syndrome, left knee, rated as 10 percent disabling; and 
bilateral defective hearing and granuloma of the left upper 
lung, each evaluated as noncompensably disabling.  Actions on 
some of these disabilities took place during the course of 
the present appeal, and while the veteran has subsequently 
raised questions regarding the rating of certain disorders, 
these disabilities and the ratings assigned are not part of 
the current appeal.  

In 1994, the VARO denied the veteran's initial claim for 
service connection for a right hand disorder.  He did not 
file a timely appeal.  He endeavored to reopen that claim and 
others in 2002. 

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in July 2002. 

The veteran cancelled a scheduled personal hearing at the 
VARO.


FINDINGS OF FACT

1.  In a June 1994 rating decision, the RO denied service 
connection for a right hand disorder; that decision was not 
appealed, and became final.

2.  The additional evidence added to the record since the 
June 1994 decision, by itself and/or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for a right hand disability, and 
it does not raise a reasonable possibility of substantiating 
that claim.

3.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a left hand or finger disability that is due to any 
incident or event in military service.

4.  The veteran does not now have a chronic thoracic back 
disability, to include such a disability of service origin.


CONCLUSION OF LAW

1.  Evidence received since the final June 1994 determination 
wherein the RO denied service connection for a right hand 
disorder is not new and material, and the appellant's claim 
may not be reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2006).

2.  A left hand disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).  

3.  A thoracic back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed his current claim in January 2002.  In 
April 2002, the RO sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claims and 
its duty to assist him in substantiating his claims under the 
VCAA.  There was a specific paragraph in that correspondence 
devoted to the fact that he had had a right hand claim denied 
in 1994, and addressing what was required to reopen the claim 
with new and material evidence.  The letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claim, including medical records, 
employment records, or records from other Federal agencies.  
He was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also advised that he should submit any evidence or 
information he may have pertaining to his claim.  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the April 2002 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
in July 2003 and September 2003, SOCs were provided the 
veteran, providing an additional 60 days to submit more 
evidence.  More SSOC's were issued in August 2004, January 
2005, and June 2006.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II. Legal  Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The veteran's 
claimed disorders, except to the extent that they may now 
involve arthritis or neurological impairment, are not any of 
those diseases subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Any 
additional impairment of earning capacity resulting from a 
service-connected disability, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  The Board notes that 38 C.F.R. § 3.310 has 
been amended recently.  The intended effect of this amendment 
is to conform VA regulations to the Allen decision, supra.  
71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).  Since VA has been complying with 
Allen since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was initially filed in 2002, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  

Subsequently, the Court issued a decision in the appeal of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which established 
new requirements regarding the VCAA notice and reopening 
claims.  The Court held that the VCAA notice in a matter 
where the veteran is attempting to reopen a claim must 
include the bases for the denial in the prior decision and VA 
must respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).  


In view of the foregoing, the RO's notices to the veteran 
were in substantial compliance with the recent decisions in 
Kent and Dingess, supra.  Clearly, in this matter, the RO 
amply advised the veteran as to the basis for the previous 
denial and the necessary evidence to reopen his claim and 
obtain benefits.  And to the extent that the VARO has 
substantively addressed his claim with regard to the right 
hand on the basis of all evidence of record, the veteran has 
been extended every possible procedural benefit.

The service medical records (SMRs) show that in July 1978, 
the veteran complained that he had dropped a motor on his 
hand and had developed tenderness at the base of the right 
thumb.  X-rays were negative and an Ace bandage was issued 
for what was felt to be a sprained right thumb. 

In November 1978 he had a back muscle sprain of an 
unidentified location on the body.

The SMRs further show that in January 1981, the veteran 
complained that he had injured his left hand that day.  He 
had been putting up a tent and caught his hand in rope while 
fellow workers were still pulling.  He gave a prior history 
of fracturing the same hand.  On examination, there was some 
pain and discoloration but range of motion and all other 
findings to include circulation were good; X-rays were 
negative.  The hand was placed in a wrap for what was felt to 
be soft tissue damage.

In September 1981, the veteran complained of a right hand 
injury.  He said he had hurt it when using a person as a 
punching bag.  He said his right thumb was swollen afterwards 
and the thumb muscle now felt sore.  He also said he had had 
red streaks running up his right arm.  On examination, the 
thumb appeared swollen and had a little hole in he thumb.  
There was no redness found up the arm.  X-rays were negative.

In May 1983, he was seen with complaints of having a piece of 
metal embedded in his right forearm for the past 8 years; 
this was removed from the soft tissue, without untoward 
results and with no involvement of the right hand.


SMRs show that in May 1990 he was seen for complaints of pain 
in the thoracic region of his back, after two days of doing 
yard work.  He said he had experienced that problem before.  
Examination showed tenderness in the right scapular area.  
Thoracic muscle strain was diagnosed.  Duty restrictions were 
directed.

No thoracic spine, or right or left hand disabilities were 
complained of or noted on separation examination.

The rating action in 1994 denied service connection for a 
right hand disorder on the basis that while he may have hurt 
his hand in service, he had no chronic residuals thereafter 
or at present.

Submitted into the file are several generic, typed, undated, 
unsigned statements which were apparently prepared by the 
veteran for an identified physician at an unstated facility 
to sign with regard to whether he had hand or thoracic 
problems which were more likely than not due to service.  The 
veteran later clarified that the physician (to whom he had 
apparently presented these) would only sign one which was for 
other disability.

In VA clinical reports from September 1995, it was noted that 
the veteran had experienced a left hand/thumb injury, 
described as a Gamekeeper's injury.  There was noted to be a 
small avulsion fracture of the 1st metacarpal. 

Ongoing VA clinical records do not refer to thoracic, right 
or left hand problems.

On VA examination in July 2004, the examiner specifically 
opined that after examination, the veteran was not found to 
have any thoracic spine disability.  Muscles were 
unremarkable and the veteran himself denied having any 
thoracic spine problems.

On VA examination in July 2004, the veteran reported that he 
had history injuries to both hands, which he described.  He 
said he had hurt his right thumb, and now, on awakening, it 
would hurt, or on driving long distances, the hand would go 
to sleep.  He said he had lacerated the web space between the 
thumb and index fingers on the left hand in 1987, and now had 
some numbness in some fingers on the left hand, loss of grip 
and falling asleep of the fingers on occasion.  There was a 
very small well-healed, nonsensitive scar shown in the web 
space between the thumb and the index finger, about 1" in 
length.  On examination, ranges of motion were normal.  The 
history of injuries was noted but the examiner opined that 
the veteran had no objective evidence of hand impairment.  He 
opined that it was less likely than not that his current 
symptoms on the right hand of feeling numbness and episodic 
numbness of the left thumb, index and middle fingers, were 
related to any in-service injuries to either hand.

With regard to the veteran's right hand, initially, the Board 
points out that the veteran's service connection claim 
pertaining to a right hand disorder was the subject of 
previous final denial in 1994.  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

At the time of the 1994 decision, the RO noted that he had 
had a right hand injury in service which completely healed 
without residuals.  The RO denied service connection for a 
right hand disability on the basis that there were no 
residuals of any in-service injury incident. The veteran was 
advised of the denial of the claim and did not appeal it.  
The 1994 RO rating decision therefore became final based upon 
the evidence then of record.




However, the claim will be reopened if new and material 
evidence is submitted. 38 U.S.C.A. §§ 5103A(f), 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
1994, which was the last final adjudication which disallowed 
the veteran's claim.

The appellant's claims turn upon a legal issue as to whether 
any of the evidence submitted since 1994 is new and material 
as to the central issue of whether claimed right hand 
disorder was incurred or aggravated in service.  There is no 
question that the evidence presented in this case since 1994 
is new in the sense that it was not previously of record.  
However, the Board is unable to identify any evidence 
submitted since 1994 which is material, i.e., , by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate either claim, 
which is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.

In this regard, for the most part the newly submitted 
evidence relates only to current complaints.  The Court has 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus (i.e., a connection to an in-
service event or service-connected condition), does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  Moreover, in Morton v. Principi, 3 Vet. App. 508 
(1992), the Court held that medical records merely describing 
the veteran's current condition are not material to the issue 
of service connection and are not sufficient to reopen a 
claim for service connection based upon new and material 
evidence.

The Board also notes that the only credible, attributable 
medical opinion presented since 1994 decision is 
unequivocally negative as to whether any claimed right hand 
problems at present are as likely as not due to anything of 
service origin.

In summary, the Board finds that the evidence received in 
conjunction with the service connection claim for a right 
hand disability is not new and material. 38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, no further adjudication of these 
claims is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991).

With regard to the veteran's left hand, as cited above, he 
did injure that hand when it became caught by a rope in 
service in 1981; however, there was no laceration identified 
at that time or at any time in service.  Moreover, these 
injuries were minimal, and healed without residuals in or at 
separation from service.  Clinical findings show that in 
1995, after he left service, he experienced a laceration to 
the left thumb area, and it appears that it may well be from 
that laceration that he now has the healed, asymptomatic scar 
between two fingers on that hand.  In any event, while he now 
claims ongoing symptoms including finger numbness, the 
aggregate credible medical opinion of record is unequivocally 
in the negative in that regard. 

With regard to his own assertions that he has disabilities 
which were incurred in service, the Board certainly respects 
his right to offer his opinion, but he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As for the claimed thoracic back disability, although he had 
some minor complaints in service, by his own admission and on 
recent VA examination, there was no evidence of any chronic 
residual thoracic spine disability.  Absent a disability, 
there is no basis for a grant of service connection.

The preponderance of the evidence of record militates again a 
finding that the veteran has either a left hand disorder or 
thoracic spine disability which is a result of service.  The 
preponderance of the evidence is against his claims in that 
regard, a reasonable doubt is not raised, and the claims must 
be denied.  

ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a right hand 
disability; the appeal is denied.

Service connection for a left hand disability is denied.

Service connection for a thoracic back disability is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


